DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/18/2020 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 18-21, 23, 24 and 26-33 are examined on the merits in this office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-21, 24 and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kinzelmann et al. (US 2012/0258306) in view of Sawada et al. (US 6,808,811 B1).

Regarding claim 18-21, 24 and 26,  Kinzelmann discloses a two-component polyurethane adhesive, consisting of a component A containing at least one prepolymer having at least two NCO groups and a component B containing at least one polymeric or oligomeric crosslinker having at least two groups that react with NCO groups (see Abstract). The polyurethane prepolymer having at least two NCO groups in component A is obtained by reacting a polyol component with at least one difunctional isocyanate in stoichiometric excess (see 0015). The polyol may be a polyester polyol and may have two OH groups (see 0016-0017), thus reading on the polyester diol in claim 18. The polyisocyanates include xylylene diisocyanate (XDI), isophorone diisocyanate (IPDI), hexane diisocyanate (HDI), and dicyclohexyl methane diisocyanate (HMDI) (see 0019), reading on the aliphatic diisocyanate in claims 18-21. Component A also additionally contains polyisocyanates such as XDI, TMXDI, or their corresponding isocyanurates (see 0024), reading on the triisocyanate based on XDI (B) in claims 18 and 24. Component B) comprises polyols, such as polyester polyols that are reaction 
Kinzelmann disclose the reaction control can be influenced by the amount of isocyanates. If a high excess of isocyanates is used, PU prepolymers are formed with the OH groups have been functionalized in isocyanate group and only a slight increase in molecular weight is established. If lower amount of isocyanates is used, the molecular weight of the prepolymer is increased in comparison to the starting compounds. In this case it must be ensured that an excess of isocyanate is used relative to the complete reaction (see paragraph 0020). Kinzelmann also disclose excess of isocyanates is used, wherein unreacted isocyanate can be present in the reaction mixture or distilled off unreacted isocyanates (see paragraph 0022). Accordingly, given that Kinzelmann disclose using excess of isocyanate for preparing prepolymer, the ratio of NCO groups to OH groups would necessarily be greater than 1 which overlaps with that presently claimed. 
Alternatively, as taught by Kinzelmann, it would have been obvious to one of ordinary skill in the art to use ratio of NCO groups to OH groups including that presently claimed in order to control molecular weight of prepolymer, and thereby arrive at the claimed invention.
Kinzelmann discloses that the polyester diol in component B) has a molecular weight of 400-5,000 (see 0032), or an OH number of 22.44-280.5, overlapping the claimed range of 28-112. Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping OH number of the polyester diol of Kinzelmann, since overlapping portions have been considered prima facie obvious.
Kinzelmann also discloses that the PU adhesive composition comprises solvents such as organic solvent that are evaporated at temperatures up to 120oC (see 0052). 
Kinzelmann et al. do not disclose organic solvent in an amount ranging from 5% to 55% by weight.
Sawada et al. disclose a polyurethane adhesive comprising an organic solvent (see col. 9, lines 3-5). The amount of organic solvent is 40 wt% or less of the total amount of adhesive solution (see col. 9, lines 23-25). The organic solvent dissolves the adhesive resin uniformly as well provides smoothness and drying properties (see col. 9, lunes 5-7 and col. 9, lines 20-22). The polyurethane adhesive can be two-component type adhesive (see col. 9, lines 30-32).
In light of motivation for using organic solvent in an amount of 40 wt% or less disclosed by Sawada et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use organic solvent in amount of 40 wt% or less in polyurethane adhesive of Kizelmann et al. in order to dissolve the adhesive resin uniformly as well provides smoothness and drying properties, and thereby arrive at the claimed invention.

Regarding claims 27-29, Kizelmann et al. in view of Sawada et al. disclose the two component polyurethane-based adhesive composition as set forth above. Further, Kizelmann et al. disclose the two components are mixed in such a way that approximately an equal equivalents ratio of OH groups to NCO groups is included (see paragraph 0054). That is, the ratio of the number of NCO groups to number of OH groups is approximately 1. 
The only deficiency of Kizelmann et al. is that Kizelmann et al. disclose the use of ratio of number of NCO groups to number of OH groups is approximately 1, while the present claims require the ratio of number of NCO groups to number of OH groups is 2.
It is apparent, however, that the instantly claimed ratio of number of NCO groups to number of OH groups and that taught by Kizelmann et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness 
In light of the case law cited above and given that there is only a “slight” difference between the ratio of number of NCO groups to OH groups disclosed by Kizelmann et al. and the ratio disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the ratio of number of NCO groups to OH groups disclosed in the present claims is but an obvious variant of the ratio disclosed in Kizelmann et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Kizelmann et al. in view of Sawada et al. do not disclose the NCO component containing 40-125 milliequivalents of NCO groups per 100 g of the NCO component or the OH component containing 70-100 milliequivalents of OH groups per 100 g of the OH component. However, Kizelmann et al. in view of Sawada et al. disclose that ratio of number of NCO groups to OH groups is obvious variant of ratio of number of NCO groups to OH groups presently claimed. Therefore, given that Kinzelmann et al. in view of Sawada et al. disclose ratio of NCO:OH that is obvious variant of the ratio claimed, it is clear that the milliequivalents of NCO and OH would also be obvious variant of the milliequivalent ranges claimed

Regarding claims 30-31, Kinzelmann discloses a multilayer film comprising flexible films bonded together by the two-component polyurethane adhesive; wherein the flexible films are aluminum film and plastic films (see 0001, 0009-0012). 

Regarding claims 32-33, Kinzelmann discloses that the two-component polyurethane adhesive is applied to a film and then a second film is applied under pressure (see 0008). The two components are mixed and applied to a substrate, followed by bonding with a second film layer. The adhesive composition may be heated to 30-60oC during coating and bonding (see 0057). Kinzelmann also discloses that the PU adhesive composition comprises solvents that are .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kinzelmann et al. (US 2012/0258306) in view of Sawada et al. (US 6,808,811 B1) as applied to claim 18 above, further in view of Kamm et al. (EP 3067377 A1) and Uchida et al. (US 2009/0156752 A1).

Regarding claim 23, Kizelmann et al. in view of Sawada et al. disclose the two component polyurethane-based adhesive composition as set forth above. Kizelmann et al. in view of Sawada et al. do not disclose the molar ratio as presently claimed.
Kamm et al. disclose by addition of triisocyanates, the NCO content can be increased which improves adhesive performance (see paragraph 0070). Further, Uchida et al. disclose triisocyanates are used in small amounts to not cause gelation of polyurethane (see paragraph 0046). That is, amount of triisocyanate controls adhesive performance and gelation.
In light of motivation for using triisocyanates to increase NCO content and improve adhesive performance disclosed by Kamm et al. and for using triisocyanates in small amounts to not cause gelation by Uchida et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use control amount of triisocyanates in polyurethane adhesive of Kizelmann et al. in view of Sawada et al. in order to get desired adhesive performance and desired gelation, and thereby arrive at the claimed invention.
Therefore, as taught by Kamm et al. and Uchida et al., it would have been obvious to one of the ordinary skills in the art to control the molar ratio of the number of NCO groups including that presently claimed by controlling amount of triisocyanate depending on desired adhesive performance and desired gelation in Kizelmann et al. in view of Sawada et al., and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive because of following reasons. All arguments, except as set forth below are moot in light of new grounds of rejections.

Applicant submits that claim 18 and the claims depending therefrom are not obvious over Kinzelmann because Kinzelmann in addition to not teaching or suggesting the criticality of selecting the specifically recited species of aliphatic polyisocyanates and triisocyanates (as previously discussed), Kinzelmann also does not teach, suggest, understand or appreciate the criticality of selecting a polyester diol(s) and a polyester polyol(s) exhibiting a hydroxyl number (OHN) ranging from 28 to 112 mg KOH/g. As such, one of ordinary skill in the art would have no reason to arrive at the specifically recited composition of claim 18 based on the teaching of Kinzelmann. As explained in the present application, the recited components are critical and provide unexpected and advantageous results over the broad disclosure of Kinzelmann. In view of the foregoing, Applicant submits that Kinzelmann does not render amended claim 18, or any claims depending therefrom, obvious.
 However, the fact remains that Kinzelmann discloses NCO component as claimed as well as OH number that overlaps that presently claimed. Further, the data is not persuasive given that the Examples 1 and Comparative Example 2 are not side-by-side examples given that amount of triisocyanate (2.24 and 3.28), amount of polyester diol with OHN of 85 mg (23.30 and 22.91), amount of polyester diol with OHN of 34.9 mg (24.62 and 24.20), ethyl acetate (41.07 and 40.07), adhesion promoter (0.72 and 0.71), NCO/OH molar ratio (1.7 and 1.6), ratio of diisocyanate/triisocyanate (10.3 and 5.8), content of NCO group (71.6 and 69.9), ratio of -NCO component to -OH component (100/7 and 100/10), ratio of weight of solids content of -NCO component to solids content of -OH component (100/8.2 and 100/11.5) and NCO/OH 
Further, the fact remains given the difference in amounts of component B between each of Inventive Examples 1 and 3 and Comparative Example 2, it is not clear if the difference in properties is due to the difference in amounts or to the presence/absence of triisocyanate based on XDI. While the NCO/OH ratio maybe be about the same, the fact remains that the amounts in Table 1 are different between the inventive examples and comparative examples, so again, it is not clear what is causing the difference in properties.
Further, while applicants provide reasoning that NCO/OH ratio is kept same for Examples 1, Example 2 and Example 3, there is no statement in the declaration reciting that difference in amount of triisocyanate, amount of polyester diol with OHN of 85 mg, amount of polyester diol with OHN of 34.9 mg, amount of ethyl acetate and amount of adhesion promoter between Example 1 and Comparative Example 2, and between Example 3 and Comparative Example 2 would give same properties. Further, there is no statement that difference between NCO/OH ratio (1.7 and 1.6) will give same properties. 
Further, regarding Example 1 and Comparative Example 2, there is no statement that ratio of -NCO component to -OH component (100/7 and 100/10) and ratio of weight of solids content of -NCO component to solids content of -OH component (100/8.2 and 100/11.5) will give same properties. Regarding Example 3 and Comparative Example 2, there is no statement that ratio of weight of solids content of -NCO component to solids content of -OH component (100/11.4 and 100/11.5) will give same properties. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/KRUPA SHUKLA/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787